It now appears from a supplemental transcript that the defects causing the dismissal of the appeal have been remedied. The appeal will be reinstated and the case considered on its merits.
Upon a former appeal, reported in 48 S.W.2d 269, the judgment was reversed. We see no need for making a statement of the facts here, same being sufficiently set out upon the former appeal.
Appellant presents but one proposition, viz: that since he was expressly convicted of murder without malice upon his former trial, the learned trial judge in the instant case erred in ordering a special venire, and in refusing appellant's motion to quash said venire, the ground of the motion being that this was not a capital case at the time it was called for trial after the reversal, the proposition being that murder without malice and murder upon malice aforethought constitute two different degrees of the offense of murder, and that both being involved and submitted on the former trial, a conviction of murder without malice, ipso facto acquitted of murder with malice.
The first expression of this court upon this question appears in Herrera v. State, 117 Tex.Crim. Rep., in which this court said:
"Nothing in the case mentioned holds or implies that in *Page 81 
the enactment of article 1257a, the Legislature created two offenses. But one offense was created, namely, that of murder. The legal penalty is death or confinement in the State penitentiary for any terms of years not less than two, dependent upon the proof. If, however, the jury finds that there is an absence of malice aforethought, they are privileged to assess no higher penalty than confinement in the penitentiary for five years. In the present case, the indictment being irregular and the verdict having been set aside at the instance of the accused, cannot be regarded as a sound basis for the present claim of the appellant that by the verdict [on former trial] finding him guilty of murder and assessing the death penalty he was acquitted of the capital offense. Precedents illustrating the correctness of the conclusion stated are numerous. Among them the following are mentioned: Sterling v. State, 25 Texas App., 716, 9 S.W. 45; Garza v. State, 39 Tex.Crim. Rep., 46 S.W. 242; Marshall v. State, 73 Tex.Crim. Rep., 166 S.W. 722; Amer.  Eng. Ency. of Law, vol. 17, p. 606; Huey v. State,88 Tex. Crim. 377, 227 S.W. 186, 12 A. L. R., 1003."
This was followed in Ex parte Conway, 118 Tex. Crim. 148, and again upheld in Morgan v. State, 49 S.W.2d 788 in the opinion on rehearing, and was discussed at length in the opinion in Hunt v. State, 59 S.W.2d 836, in which all of the judges participated, which was decided adversely to appellant's contention.
Not being able to agree with appellant, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.